Case: 18-50443      Document: 00514894967         Page: 1    Date Filed: 03/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-50443                              FILED
                                  Summary Calendar                       March 29, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL FERNANDO SUAREZ-VEGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:17-CR-991-1


Before STEWART, Chief Judge, and OWEN and OLDHAM, Circuit Judges.
PER CURIAM: *
       Manuel Fernando Suarez-Vega appeals the concurrent 12-month
revocation sentences imposed following his convictions for making a false claim
of citizenship in violation of 18 U.S.C. § 911; illegally possessing and using a
means of identification of another in violation of 18 U.S.C. § 1028(a)(7); and
using a false document for purposes of obtaining employment in violation of 18




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50443    Document: 00514894967     Page: 2   Date Filed: 03/29/2019


                                 No. 18-50443

U.S.C. § 1546(b)(2). The district court determined that he violated the terms
of his supervised release by illegally reentering the country.
      Suarez-Vega argues that his revocation sentences are greater than
necessary to meet the goals of 18 U.S.C. § 3553(a) because he was brought to
the United States at a young age, the majority of his criminal history occurred
over 20 years ago, his illegal reentry offense amounted to international
trespass, and his entire family lives in the United States. He states that the
sentences are particularly unreasonable in light of the fact that he
subsequently received a consecutive three-year sentence for the illegal reentry
offense.
      Because Suarez-Vega did not object to the reasonableness of his
sentences in the district court, our review is for plain error. See Puckett v.
United States, 556 U.S. 129, 135 (2009); United States v. Whitelaw, 580 F.3d
256, 259-60 (5th Cir. 2009). Suarez-Vega’s revocation sentences, which are
within the sentencing ranges recommended by the Guidelines and the
statutory maximum terms of imprisonment that the district court could have
imposed, are presumptively reasonable. See 18 U.S.C. § 3583(e)(3); U.S.S.G.
§ 7B1.4; United States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008).
Suarez-Vega’s mitigation arguments are insufficient to rebut the presumption.
See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008);
United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008); United
States v. Aguirre-Villa, 460 F.3d 681, 682-83 (5th Cir. 2006).        Moreover,
Suarez-Vega cannot demonstrate that the district court’s decision not to order
his revocation sentences to run concurrently to his not yet imposed illegal
reentry sentence was plain error. See 18 U.S.C. § 3584(a); U.S.S.G. § 7B1.3(f),
p.s.; Puckett, 556 U.S. at 135. Accordingly, the judgment of the district court
is AFFIRMED.



                                       2